EXHIBIT 10.2 Exhibit A to Aircraft Security Agreement PROMISSORY NOTE $1,352,612.00March For value received, the undersigned promises to pay to the order of Bank of the West (“Lender”), having its principal place of business in Walnut Creek, California (together with any other holder of this Note, hereinafter referred to as the “Holder”), the principal sum of $1,352,612.00 together with interest thereon as provided herein. This Promissory Note the “Note” and the obligations of the undersigned hereunder are “Obligations” secured by the “Collateral” as defined and described in Aircraft Security Agreement between the undersigned and Holder dated as of March 3, 2008 (the “Agreement”), and the Holder shall be entitled to all of the rights and privileges provided therein, including rights of acceleration of this Note. This Note shall be payable by the undersigned to Holder in 60 consecutive monthly installments of principal and interest (the “Payments”) commencing on March 1, 2008 and continuing on the same day of each month thereafter through and including March 1, 2013 (the “Maturity Date”). The foregoing Payments shall be fifty-nine payments of $15,435.00 followed by one (1) payment of $794,715.00.
